TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00133-CR


Billy Gene Faircloth, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-11-200824, THE HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief on appeal was originally due June 29, 2012.  On counsel's most
recent motion for extension of time, the time for filing the brief was extended to October 29, 2012. 
To date, no brief has been filed on appellant's behalf and no further extension of time for filing has
been sought.  Appellant's counsel, Ariel Payan, is ordered to file a brief in this cause no later than
December 28, 2012.  Failure to file the brief by that date will result in counsel being called before
this Court to show cause why he should not be held in contempt for violating this order.
		It is so ordered this 14th day of December, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin
Do Not Publish